DETAILED ACTION
This is the first office action on the merits in this application. The claims as amended on February 21, 2020, are under consideration. Claims 2 and 3 were canceled, and new claims 5-22 were presented. Claims 1 and 4-22 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-10, 12, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schwartz (US 2008/0208346 A1).
Regarding claim 1, Schwartz teaches a prosthesis as at fig. 5.  The prosthesis includes: 
a hemiarthroplasty cup 30 including: 
an inner surface 32 shaped and sized to accommodate a reamed or unreamed femoral head outer surface of a femoral head [0008]; [0028], [0032], and 
an outer surface 31 shaped and sized to accommodate a reamed or unreamed acetabulum outer surface of an acetabulum socket [0008], [0028], [0032], wherein the hemiarthroplasty cup is configured to maintain allowance of articulation of the femoral head outer surface and the acetabulum socket relative to the hemiarthroplasty cup after implantation [0014].
Regarding claim 4, the hemiarthroplasty cup is free of couplers to as to be not artificially securable to the acetabulum socket with assisting fixation [0021]-[0023]
Regarding claim 5, there is no reason that the cup cannot be installed through a properly sized and shaped arthroscopy portal without cutting completely through an entire perimeter of a ligamentous hip capsule. See claims 22 and 23. 
Regarding claims 6 and 7, the cup is taught being formed of polymer composite [0018]. The cup is taught being flexible [0022].
Regarding claims 8 and 9, the inner surface of the cup is taught being “generally concavely rounded” [0063], which is a description considered to include “hemispherical” configurations. The cup includes a smooth continuous exterior surface [0072]. The outer surface 34 is taught being “convexly outwardly rounded” and a “parallel mirror image of the inwardly directed surface 32” such that the cup is formed with the outer surface being hemispherical with a uniform thickness. [0079]
Regarding claim 10, it is taught that use of two prostheses is contemplated [0037]. In such a situation, the second prosthesis can be referred to as a cup femoral head prosthesis, which is essentially identical to the first prosthesis, in that it will have hemispherical inner and outer surfaces capable of the claimed articulations. 
Regarding claim 12, in at least one embodiment at fig. 14, the cup is formed with an aperture 43 for receiving a fastener 45. [0081]
Regarding claim 16, there is no reason that the inner surface cannot mate with a properly sized/shaped bone surface formed in the claimed means. 
Regarding claims 20, Claim 20 is rejected for the same reasons as claim 9, above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz.
Regarding claim 11, the limitations of claim 10 are taught, as above. However, Schwartz has not taught use of porous materials, but it is noted that Schwartz has taught use of, for example, coatings [0018]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to select a material for the coating which was porous, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 21, the claim is rejected for the same reasons as claim 11, above (in combination with claim 9, also rejected, above). Regarding claim 22, the claim is rejected for the same reason as claim 4, above, in combination with the rejection of claim 9. 

Claims 13-15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz in view of Reed (US 5,868,749).
Regarding claims 13-15, the limitations of claim 12 were taught by Schwartz, as above. However, Schwartz does not teach the fastener 45 being a cannulated screw with an anchoring head. 
Reed teaches various designs of fasteners for coupling prostheses to bone, including non-cannulated and cannulated screws (fig. 24). The cannulated screw includes an anchoring head 124 and a threaded end portion 16. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to select a properly sized and shaped screw of Reed fig. 24 for use with the aperture 43 of the Schwartz device. One would have done so in order to permit usage of a guide means such as a pin or wire to assist in insertion of the screw. (Reed, col. 9, lines 55-60).
Regarding claims 17-19, claim 17 is considered essentially duplicative of claim 14, and is rejected for the same reasons. All claimed limitations are indicated as being present in rejecting claims 1, 8, 10, 12, 13, and 14, as above (claim 14 ultimately depending from each of those already-rejected claims). Claim 18 is rejected for the same reasons as claim 9, above. Claim 19 is rejected for the same reasons as claim 16, above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799